Order entered March 20, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01181-CV

                             JAMES H. GENTRY, Appellant

                                             V.

                             BENJAMIN N. SMITH, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-03888-2018

                                         ORDER
      Before the Court is appellant’s March 19, 2019 motion for extension of time to file reply

brief. We GRANT the motion and ORDER the brief be filed no later than April 15, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE